TwoWorldFinancialCenter New York, NY 10281-1008 Richard D. Simonds, Jr. 212.768.6700 212.768.6936 212.768.6800 fax rsimonds@sonnenschein.com www.sonnenschein.com November 12, 2009 Securities and Exchange Commission J. Nolan McWilliams Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: BNP Paribas Mortgage Securities LLC BNP Paribas Mortgage ABS LLC Registration Statement on Form S-3 filed May 22, 2009 File No. 333-159428-01 Ladies and Gentlemen: On behalf of BNP Paribas Mortgage Securities LLC and BNP Paribas Mortgage ABS LLC (the “Registrants”), below are responses to the SEC Comment Letter to the Registrants dated October 22, 2009.Please do not hesitate to contact us with any questions you may have. Registration Statement on Form S-3 General Comment: 1. We note your response to our prior comment 1; however, we reissue. Please provide a detailed legal analysis of how only one depositor will be liable for and sign the periodic reports for a specific takedown when, in fact, two depositors will both be issuers liable with respect to any liability under the Securities Act of 1933. In your detailed legal analysis, please explain why the other depositor would not be liable for providing and signing the periodic reports for a specific takedown when both depositors would be issuers under the registration statement and will have made statements in the Rule 424(b) prospectus concerning periodic reporting requirements. Response: As stated in our prior response, for purposes of determining who is the issuer of an asset-backed security that has the duty to file periodic reports, the "issuer" is the depositor acting solely in its capacity as depositor to the related issuing entity.This statement is based on regulations under the Securities Exchange Act of 1934 that were adopted concurrently with Regulation AB.Specifically, 17 CFR 240.3b-19(a) states the following: "The depositor for the asset-backed securities acting solely in its capacity as depositor to the issuing entity is the "issuer" for purposes of the asset-backed securities of that issuing entity."Furthermore, "depositor" is defined under Regulation AB as "the depositor who receives or purchases and transfers or sells the pool assets to the issuing entity."(17 CFR 229.1101(e).)These rules were designed to identify a single person as being responsible for signing Exchange Act reports for each series of asset-backed securities, and to clarify that reporting obligation as being separate from other reporting obligations as to other series of asset-backed securities as well as corporate securities.Please see the discussion in the adopting release for the final Regulation AB (SEC Release No. 33-8518), at 70 FR p. 1562, which states in part:"Like our similar definition for the Securities Act, the Exchange Act definition specifies that the person acting in its capacity as depositor for the issuing entity is a different "issuer" from that same person acting as a depositor for any other issuing entity or for purposes of that person's own securities This approach addresses the reality of ABS offerings that offerings by different issuing entities registered on the same registration statement are not related." BrusselsChicagoDallasKansas CityLos AngelesNew YorkPhoenixSt.
